***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
JOE BALTAS v. COMMISSIONER OF CORRECTION
                 (AC 44259)
                   Bright, C. J., and Moll and Bear, Js.

                                 Syllabus

The petitioner, who previously had been convicted of the crimes of murder
   and assault in the first degree in connection with his stabbing of three
   persons, sought a writ of habeas corpus, claiming, inter alia, that his
   trial counsel had provided ineffective assistance. Following a trial, the
   habeas court rendered judgment denying the habeas petition, conclud-
   ing, inter alia, that trial counsel’s performance was not deficient and
   that the petitioner failed to establish prejudice. Thereafter, the habeas
   court denied the petition for certification to appeal, and the petitioner
   appealed to this court. Held that the habeas court did not abuse its
   discretion in denying the petition for certification to appeal, the peti-
   tioner having failed to demonstrate that the resolution of his claims
   involved issues that were debatable among jurists of reason, that a court
   could resolve the issues in a different manner, or that the questions
   raised were adequate to deserve encouragement to proceed further:
   there was no merit to the petitioner’s claim that his right to autonomy
   was violated when his trial counsel inappropriately conceded his guilt
   during closing arguments by arguing that the petitioner should not be
   found guilty because there was evidence that he was not the only poten-
   tial assailant at the crime scene and the state failed to prove beyond a
   reasonable doubt that the petitioner, and not the other potential assail-
   ant, was responsible for the stabbings, as the record supported the
   habeas court’s conclusion that, in making that argument, trial counsel
   did not concede the petitioner’s guilt, and, therefore, contrary to the
   petitioner’s contention, McCoy v. Louisiana (138 S. Ct. 1500) was not
   applicable and the petitioner’s right to autonomy was not implicated;
   moreover, the petitioner’s claim of ineffective assistance of counsel,
   which was premised on the petitioner’s assertion that his trial counsel
   conceded his guilt during closing arguments, was unavailing, this court
   having concluded that the habeas court properly found that trial counsel
   did not concede the petitioner’s guilt.
     Argued November 8, 2021—officially released January 25, 2022

                            Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Newson, J.; judgment denying the
petition; thereafter, the court denied the petition for
certification to appeal, and the petitioner appealed to
this court. Appeal dismissed.
  James E. Mortimer, assigned counsel, for the appel-
lant (petitioner).
   Kathryn W. Bare, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Adrienne Russo, assistant state’s attor-
ney, for the appellee (respondent).
                          Opinion

   BEAR, J. Following the denial of his petition for certi-
fication to appeal, the petitioner, Joe Baltas, appeals
from the judgment of the habeas court denying his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the habeas court abused its dis-
cretion by denying his petition for certification to appeal
because his rights to autonomy and to the effective
assistance of counsel were violated. We dismiss the
petitioner’s appeal.
   The following facts, as recited by our Supreme Court
in the petitioner’s direct appeal, and procedural history
are relevant to our resolution of the petitioner’s appeal.
‘‘The [petitioner] was involved in a relationship with
[Misty] Rock, one of the complaining witnesses . . .
from December, 2005 until October, 2006. At some point
during the month of October, the two discussed leaving
Meriden, the town in which both of them lived, to start
a new life in South Carolina.
   ‘‘On October 25, 2006, Rock was living with her
brother, Christopher Laverty (Christopher), her mother,
Linda Laverty (Linda), and her stepfather, Michael
Laverty (Michael). At approximately 10 p.m., Linda and
Michael were sitting in the living room of their apart-
ment watching a movie, while Christopher and Rock
were on the second floor of the home. Christopher
came downstairs and opened the door to the basement,
intending to check on the status of a load of laundry.
As he opened the basement door, he encountered a
masked person who was dressed all in black, wearing
a ski mask, and holding at least one knife. The masked
person stabbed Christopher in the stomach, and then
moved out of the basement and into the living room,
where he proceeded to fatally stab Michael. The masked
person then turned to Linda, stated ‘die, bitch,’ and
stabbed her in the neck. Linda later testified that she
recognized the masked person as the [petitioner]
because of his eyes, the sound of his voice, and his
body mannerisms. The masked person walked to the
staircase leading to the upper floor of the home, and
while on the staircase, he ran into Rock, who had heard
the commotion from upstairs. In the collision, the
masked person’s knife went through Rock’s sweatshirt
and [T]-shirt and inflicted a scratch on her stomach.
The masked person then forced Rock in front of him,
grabbed her by the hair, and forced her out of the
apartment. While this was happening, Christopher
grabbed a knife from the kitchen and a telephone and
exited the home, running next door to ask a neighbor
to call the police. Rock and the masked person then
exited the apartment and were walking down the street,
away from the apartment. Christopher attempted to
stop them, and Rock told him to stop and not come
any closer. Christopher then sat down on a bench and
called the police himself, identifying the [petitioner] as
the masked person who had just assaulted his family.
   ‘‘The [petitioner] and Rock then walked to an aban-
doned car and sat in it. Rock testified that, at this point,
the [petitioner] told her that he had killed Michael and
stabbed Linda and, although Rock could not remember
if the [petitioner] was still wearing a mask, Rock recog-
nized his voice. The [petitioner] and Rock waited in the
car until Rock informed the [petitioner] that she needed
to use the bathroom. The [petitioner] led Rock to the
Pulaski school, at which point the [petitioner]—who at
that time was not wearing a ski mask or a dark shirt—
and Rock were confronted by police officers. The police
observed the [petitioner] holding a butter knife in his
hand and told him to drop it. When the [petitioner] did
not comply with their command, the police tasered him
and he fell to the ground; as he did so, a folding knife
later found to be stained with Michael’s blood fell out
of the [petitioner’s] pocket.
   ‘‘A K-9 officer was also dispatched as a result of
Christopher’s 911 call, and the officer’s dog tracked the
path that the [petitioner] and Rock took away from the
apartment. The K-9 officer also had his dog perform an
‘article recovery . . . .’ Between the K-9 officer’s
search and the actions of other police officers in the
area, the following items along the path taken by the
[petitioner] and Rock were recovered that evening: (1)
a ski mask, the interior of which later tested positive
for the [petitioner’s] DNA, and the exterior of which
tested positive for Michael’s blood; (2) a dark, bloody
shirt which tested positive for the blood of Linda and
Michael; (3) a latex glove stained with the blood of
Linda and also possibly of Michael; and (4) a long knife
stained with the blood of Michael, which the state medi-
cal examiner later concluded was the weapon that
caused his fatal wounds. Tests also indicated that
Michael and Linda were the sources of various blood-
stains found on the [petitioner’s] pants, sneaker, and
arms when he was arrested. Finally, the police matched
a shoe print that was formed in blood at the crime
scene to the shoe of the [petitioner].’’ (Footnotes omit-
ted.) State v. Baltas, 311 Conn. 786, 790–92, 91 A.3d
384 (2014).
   ‘‘The [petitioner] . . . was convicted, after a trial by
jury, of one count of murder in violation of General
Statutes § 53a-54a (a), two counts of assault in the first
degree in violation of General Statutes § 53a-59 (a) (1),
one count of burglary in the first degree in violation of
General Statutes § 53a-101 (a) (1), one count of burglary
in the first degree in violation of § 53a-101 (a) (2), and
one count of kidnapping in the second degree in viola-
tion of General Statutes § 52a-94 (a).’’ (Footnotes omit-
ted.) Id., 789. On appeal, the petitioner’s convictions of
murder and assault in the first degree were affirmed,
his convictions of burglary in the first degree and kid-
napping in the second degree were vacated, and the
case was remanded for a new trial on those charges.
Id., 828–29. The state declined to reprosecute those
charges, and the petitioner’s total effective sentence
was reduced from 115 years to 75 years of incarceration.
   On September 8, 2015, the petitioner filed an amended
petition for a writ of habeas corpus, asserting claims
of (1) prosecutorial impropriety, (2) police misconduct,
and (3) ineffective assistance of trial counsel. In
response, the respondent, the Commissioner of Correc-
tion, raised special defenses of procedural default and
res judicata. After a trial, the habeas court denied the
petitioner’s habeas petition, finding, inter alia, that his
trial counsel’s performance was not deficient and that
he had failed to establish prejudice.1 The petitioner sub-
sequently filed a petition for certification to appeal,
which also was denied by the court. The petitioner then
appealed to this court from the denial of his petition
for certification to appeal. On appeal, the petitioner
claims that his trial counsel inappropriately conceded
his guilt, thereby violating his rights to autonomy and
to the effective assistance of counsel.
   We now turn to our familiar standard of review.
‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the [denial] of his petition for [a writ of]
habeas corpus only by satisfying the two-pronged test
enunciated by our Supreme Court in Simms v. Warden,
229 Conn. 178, 640 A.2d 601 (1994), and adopted in
Simms v. Warden, 230 Conn. 608, 612, 646 A.2d 126
(1994). First, he must demonstrate that the denial of
his petition for certification [to appeal] constituted an
abuse of discretion. . . . Second, if the petitioner can
show an abuse of discretion, he must then prove that
the decision of the habeas court should be reversed on
the merits. . . .
   ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . In
determining whether the habeas court abused its discre-
tion in denying the petitioner’s request for certification,
we necessarily must consider the merits of the petition-
er’s underlying claims to determine whether the habeas
court reasonably determined that the petitioner’s
appeal was frivolous. . . .
  ‘‘In evaluating the merits of the underlying claims on
which the petitioner relies . . . we observe that [when]
the legal conclusions of the court are challenged, [the
reviewing court] must determine whether they are
legally and logically correct . . . and whether they find
support in the facts that appear in the record. . . . To
the extent that factual findings are challenged, this
court cannot disturb the underlying facts found by the
habeas court unless they are clearly erroneous . . . .
[A] finding of fact is clearly erroneous when there is
no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Henderson v. Com-
missioner of Correction, 181 Conn. App. 778, 794–95,
189 A.3d 135, cert. denied, 329 Conn. 911, 186 A.3d
707 (2018).
                             I
   The petitioner’s first claim is that his right to auton-
omy was violated when his trial counsel inappropriately
conceded his guilt. Specifically, the petitioner argues
that the habeas court’s conclusion that trial counsel did
not concede his guilt was clearly erroneous because it
failed to properly analyze the claim under McCoy v.
Louisiana,        U.S.     , 138 S. Ct. 1500, 200 L. Ed. 2d
821 (2018). In response, the respondent argues, inter
alia, that the petitioner’s autonomy claim fails because
his trial counsel did not concede his guilt, and, thus,
McCoy is inapplicable. We agree with the respondent.
   ‘‘The [s]ixth [a]mendment guarantees to each crimi-
nal defendant the [a]ssistance of [c]ounsel for his
defence.’’ (Internal quotation marks omitted.) Id., 1507.
‘‘[A] defendant need not surrender control entirely to
counsel. For the [s]ixth [a]mendment, in grant[ing] to
the accused personally the right to make his defense,
speaks of the assistance of counsel, and an assistant,
however expert, is still an assistant. . . . Trial manage-
ment is the lawyer’s province . . . . Some decisions,
however, are reserved for the client—notably, whether
to plead guilty . . . . Autonomy to decide that the
objective of the defense is to assert innocence belongs
in this [reserved for the client] category. Just as a defen-
dant may steadfastly refuse to plead guilty in the face
of overwhelming evidence against [him or] her, or reject
the assistance of legal counsel despite the defendant’s
own inexperience and lack of professional qualifica-
tions, so may [the defendant] insist on maintaining [his
or] her innocence at the guilt phase of a capital trial.
These are not strategic choices about how best to
achieve a client’s objectives; they are choices about
what the client’s objectives in fact are.’’ (Citations omit-
ted; emphasis omitted; internal quotation marks omit-
ted.) Id., 1508. ‘‘In McCoy, the United States Supreme
Court held that defense counsel overrode his client’s
sixth amendment right to autonomy by admitting the
client’s guilt without the defendant’s consent. Violation
of a client’s autonomy constitutes structural error and
is not subject to harmless error analysis.’’ John B. v.
Commissioner of Correction, 194 Conn. App. 767, 784
n.13, 222 A.3d 984 (2019), cert. denied, 334 Conn. 919,
222 A.3d 513 (2020).
  In the present case, during closing argument at the
petitioner’s criminal trial, the petitioner’s trial counsel
argued that the petitioner should be found not guilty
because there was evidence that he was not the only
potential assailant at the crime scene, and because the
state had failed to prove beyond a reasonable doubt
that the petitioner, and not the other potential assailant,
was responsible for the stabbings. In making this argu-
ment, the petitioner’s trial counsel did concede that the
petitioner was present at the crime scene.2 The habeas
court concluded, however, that, in making this argu-
ment, the petitioner’s trial counsel did not go so far as
to concede the petitioner’s guilt.3 We conclude that the
evidence in the record supports the habeas court’s con-
clusion. In fact, unlike in McCoy and the other cases
on which the petitioner relies, in the present case, rather
than concede their client’s guilt, counsel argued strenu-
ously that the jury should find the petitioner not guilty.
Accordingly, because the habeas court properly found
that the petitioner’s trial counsel did not concede his
guilt, we conclude that McCoy is inapplicable and that
the petitioner’s right to autonomy has not been impli-
cated. Therefore, the petitioner has not demonstrated
that the habeas court abused its discretion in denying
his petition for certification to appeal with respect to
this claim.
                                    II
   The petitioner’s second claim is that his right to the
effective assistance of counsel was violated when his
trial counsel conceded his guilt during closing argu-
ments. Specifically, the petitioner argues that ‘‘[t]he
habeas court incorrectly concluded that trial counsel
merely conceded the petitioner’s presence at the scene,
which was a reasonable tactical decision under the
circumstances of this case.’’ (Internal quotation marks
omitted.) Because we have concluded that the habeas
court properly found that the petitioner’s trial counsel
did not concede his guilt; see part I of this opinion; the
petitioner’s claim of ineffective assistance of counsel,
which is premised on that assertion, is unavailing.
  We conclude that the habeas court did not abuse its
discretion in denying the petition for certification to
appeal, as the petitioner has failed to demonstrate that
the issues raised are debatable among jurists of reason,
that a court could have resolved the issues in a different
manner, or that the issues raised deserve encourage-
ment to proceed further. See Henderson v. Commis-
sioner of Correction, supra, 181 Conn. App. 794–95.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
    With regard to the petitioner’s claims of prosecutorial impropriety and
police misconduct, the habeas court found that these claims were barred
by res judicata and that, even if res judicata did not apply, they were
procedurally defaulted. The petitioner does not challenge those rulings
on appeal.
  2
    The petitioner cites two specific statements in trial counsel’s closing
argument to the jury: ‘‘It’s not just [the petitioner] acting alone in this
particular case,’’ and ‘‘you can’t be firmly convinced that [the petitioner]
acted alone . . . .’’
   3
     Specifically, in addressing the petitioner’s claim of ineffective assistance
of counsel, the habeas court explained: ‘‘[T]he petitioner alleges that defense
counsel argued to the jury that there were two participants in the crime
without his consent. Said another way, the petitioner alleges that defense
counsel conceded his guilt to at least some of the charges without consulting
with him or obtaining his permission. The petitioner’s claim is not supported
by the evidence . . . . [T]here was overwhelming identification, physical
and circumstantial evidence placing the petitioner at the scene of the crime
as the masked person. . . .
   ‘‘Reading the entire closing argument in context, defense counsel did not
argue that there were two perpetrators as a concession of the petitioner’s
guilt. Instead . . . they were trying to use the overwhelming evidence of
the [petitioner’s] presence at the scene and the fact that the state had
charged and tried the case under the theory that the petitioner was the sole
perpetrator to their best advantage. . . . To the extent defense counsel
conceded the petitioner’s presence at the scene, that was a reasonable
tactical decision under the circumstances and one that defense counsel
ha[d] the authority to make. . . . Viewing the entire closing argument in
context, defense counsel provided the petitioner with competent and vigor-
ous advocacy, despite substantial and overwhelming evidence. . . . Given
the overwhelming evidence, there is also no reasonable probability the
petitioner would have received a more favorable outcome had defense
counsel contested his presence at the scene during oral argument, or simply
not mentioned it. Therefore, the claim fails because the petitioner has not
proven prejudice or deficient performance.’’ (Citations omitted; footnotes
omitted.)